Woodward, J. :
The relator held a license to conduct an • employment bureau or agency issued to her on the 15th day of June, 1906, which, under the terms of the statute (Laws of 1906, chap. 327) expired, by its own limitations on the first Tuesday of May next ensuing, the petition for the writ, herein being dated on-the 16th day of April, 190,7. It appears, therefore, that this court,, upon a writ of certiorari, is without power to give any substantial relief, even should we re'ach the conclusion that the relator was not properly deprived of her license. A license which expired by express provisions of the statute on the first Tuesday of May, 1907, could not be given any vitality by an order of this court after that date,
*873We are of opinion, however, that the matters urged here have no substantial basis in fact. The statute requires that the licensed jierson shall be served with a reasonable notice, not less than one day, of thé charges. The notice was served oh the twenty-seventh day of February, and the hearing was held on the first day of March. We think under the provisions of this statute, in the absence of special reasons, this was a reasonable notice. While the charge was lacking, perhaps, in some of the elements of conciseness, there was 'no objection made to it at the time of the hearing, and there is no suggestion that the relator did not understand what it was about. The record does not disclose that she made any request for counsel, or for an adjournment, or that she was deprived of any- of the rights or privileges which she now claims belonged to her. The evidence is sufficient to warrant the exercise of the discretion vested to revoke the license.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Final order for the defendant, with costs.